Citation Nr: 0521385	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the legs and chest, claimed as due to herbicide exposure.  

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from March 8, 2000, to 
March 21, 2000, and from June 1, 2000, to June 13, 2001.  

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from October 1, 2001.  

4.  Entitlement to an effective date earlier than October 1, 
2001, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 rating action by the 
RO, which denied service connection for the skin disorder; a 
December 2000 rating action, which granted service connection 
for PTSD and assigned a 50 percent evaluation; and a July 
2003 rating action, which assigned an increased evaluation to 
70 percent for PTSD and granted TDIU.  A videoconference 
hearing before the undersigned member of the Board was held 
at the RO in June 2005.  

The issue of service connection for a skin disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for PTSD was granted by rating action 
in December 2000, and a 50 percent evaluation was assigned, 
effective from March 8, 2000.  

3.  From March 8, 2000, to March 21, 2000, and from June 1, 
2000, to June 13, 2001, the veteran's symptoms for PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity difficulty in establishing and 
maintaining effective work and social relationships 
contemplated by no more than a 50 percent schedular rating.  

4.  From October 1, 2001, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent schedular 
rating and no higher.  

5.  A claim of entitlement to TDIU was received in December 
2002.  

6.  By rating action in July 2003, the RO assigned an 
effective date of October 1, 2001 for the award of TDIU.  

7.  The earliest date that it was first credibly shown that 
the veteran's service connected disabilities were of such 
severity as to preclude substantially gainful employment was 
October 1, 2001.  


CONCLUSIONS OF LAW

1.  From March 8, 2000, to March 21, 2000, and from June 1, 
2000, to June 13, 2001, the criteria for a rating in excess 
or 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including DC 
9400-9440 (2004).  

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD from October 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Part 4, including DC 9400-9440 (2004).  
3.  An effective date earlier than October 1, 2001, for TDIU 
is not warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5110(a),(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.341, 3.400(o)(2), 4.16, 4.18 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussion as 
contained in the November and December 2000, and July 2003 
rating decisions, the statements of the case issued in June 
2000, September 2003, and January 2005, the December 2002 
supplemental statement of the case (SSOC), and in letters 
sent to the veteran in August 2002, 2001, and 2002, and 
February, March, and August 2003 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of what evidence 
was necessary to substantiate the claims; why the current 
evidence was insufficient to award the benefits sought, and 
suggested that he submit any evidence in his possession.  The 
veteran also testified at a videoconference hearing before 
the undersigned member of the Board at the RO in June 2005.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how the claims were still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  
The pertinent criteria for evaluating PTSD is as follows:  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)
An evaluation in excess of 50 percent from March 8, 2000, to 
March 21, 2000, 
and from June 1, 2000, to June 13, 2001.  

The veteran's application for service connection for PTSD was 
received on March 8, 2000.  At that time, he was a VA 
inpatient receiving treatment for alcohol abuse.  It was 
related in the records that he was employed as an engineer 
for a food company, working full time.  He was divorced, with 
three grown children.  During a psychological consultation, 
he was well-oriented and had no difficulty following 
questions.  He was neat and clean in appearance.  He was 
willing to participate in the interview, was verbal, had good 
eye contact, and his affect was appropriate to the material 
discussed.  His thought processes were logical and goal-
directed.  He described symptoms of PTSD, including 
irritability, outbursts of anger, detachment, estrangement, 
loss of interest in significant activities, insomnia and 
sleep disturbance.  The examiner opined that some symptoms 
might be due to the prolonged alcohol abuse.  On March 21, 
2000, he was transferred to a residential PTSD program.  

From the March 8, 2000 date of receipt of the veteran's 
claim, to the day he was admitted to the residential PTSD 
program, (a period of about 2 weeks), the evidence does not 
tend to show that a rating greater than 50 percent is 
merited.  During that brief period of time, there was no 
indication of suicidal ideation; the examiner did not note 
any obsessional rituals which interfere with routine 
activities; the veteran's speech was not intermittently 
illogical, obscure, or irrelevant; the veteran was not in a 
state of near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; no impaired impulse control or spatial 
disorientation were observed;  and the veteran was neat and 
clean; he was not neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Because the criteria for a 70 percent were not met during 
that period of time, it is concluded that no higher than a 50 
percent rating is warranted.  


An evaluation in excess of 50 percent for PTSD from
June 1, 2000, to June 13, 2001.

For the period from March 21, 2000, to June 1, 2000, the 
veteran was in a VA residential PTSD program.  During that 
time, he was in receipt of a temporary total rating of 100 
percent based on hospitalization in excess of 21 days for 
service connected PTSD.  Thereafter, beginning June 1, 2000 
until June 13, 2001, the veteran was once again assigned a 50 
percent rating.  He maintains that a higher rating is in 
order.  

VA outpatient treatment records dated beginning in June 2000 
are of record.  On June 2, 2000, the veteran was seen for 
individual therapy.  He indicated that he was doing well 
overall.  He was abstaining from alcohol, and was going back 
to work.  He had good support from his girlfriend of 12 
years.  He understood that his anger over the years had 
alienated his family; however he had attended the funeral of 
his sister's child, and was able to console his sister, with 
whom he had not spoken for years.  The examiner noted that 
the veteran was stable, in good control, and reality testing 
was intact.  He had no suicidal or homicidal ideation or 
plans.  He was to bee seen in two weeks.  During the return 
visit, he was on time for the appointment, and interacted 
appropriately.  Visits through July 2000 reported similar 
findings, although the veteran reported increased 
irritability.  He was in good control and was stable.  In 
August 2000, he reported experiencing a violent outburst and 
was arrested for assault of his niece and her fiancé, though 
the record indicated that the charges were later dropped.  
Apparently his niece and her fiancé were disrespecting her 
mother (veteran's sister) and he "snatched them both up" 
and removed them from the house.  The examiner found the 
veteran to be in "fair" control.  In September and early 
October 2000, he was noted to be in "good" control.  In 
late October 2000, he admitted to drinking again, , but was 
stable and in good control.  In December 2000, he reported 
that medications made him less prone to violence.  He was 
less tense and more open, had no suicidal or homicidal plans 
or ideation, and was stable and in good control.  

In early January 2001, the veteran reported that he felt more 
in control and had a few uneventful weeks.  Later that month, 
he had a confrontation with a fellow motorist, but no one was 
hurt.  Coping mechanisms were discussed.  In February 2001, 
the veteran reported that he had been drinking for 4 days, 
and requested admission into a substance abuse program.  It 
was remarked by his psychologist that the veteran was an 
extremely angry man, and that this anger could lead to a 
relapse and substance abuse.  In March 2001, it was remarked 
that the veteran had no insight into the causes for his 
relapse.  When confronted about his alcohol problem, he 
became very angry, but was in good control.  He had been 
turned down for admission to an alcohol abuse program because 
he had not been drinking.  He was seen by his psychologist, 
and it was indicated that he had trouble with anxiety and 
irritability.  He stated, "I can't stand much more."  His 
medications were increased.  In early April 2001, he reported 
that the medication was working well and he was calmer.  In 
mid-April, he walked out on his VA psychologist after it was 
suggested that he was trying to manipulate his health care 
providers and his employer about his need for alcohol 
treatment.  However, he returned for his next appointment.  
He had no insight into the cause of his anger, and his 
insight was poor, although he was described as being stable 
and in good control.  

On June 13, 2001, he was admitted to a VA PRRP program (PTSD 
Residential Rehabilitation Program) for treatment of chronic 
alcohol abuse since February 2001.  He complained of anger 
going to rage very easily, insomnia, sleep disturbance, 
relationship problems with family, employer and others, guilt 
and depression.  

Statements from the veteran's sisters describe his ongoing 
problems with rage and anger, and related incidents of 
violence towards family members.  

Having reviewed the records from June 1, 2000, until his 
hospitalization on June 13, 2001, there was no indication of 
suicidal ideation; the examiner did not note any obsessional 
rituals which interfere with routine activities; the 
veteran's speech was not intermittently illogical, obscure, 
or irrelevant; the veteran was not in a state of near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  While 
some thoughts of impaired impulse control were verbalized, 
and the veteran expressed anger and sometimes violent 
thoughts, the examiners repeatedly noted that he was stable 
and in good control.  The expression of anger and the actual 
acting-out of the anger are not the same, and the fact that 
the veteran was, for the most part, able to maintain control 
indicates that his condition had not declined to such an 
extent as to meet the criteria for a 70 percent rating.  
While the veteran experienced a relapse in his alcohol use in 
February 2001, given other notations in the record, this 
relapse is insufficient to establish a worsening of his 
condition co as to meet the criteria for a 70 percent rating.  
In conclusion, from June 1, 2000, to June 13, 2001, a 50 
percent rating, and no more, for PTSD, is justified.

Rating in Excess of 70 Percent.

From June 13, 2001 to September 30, 2001, the veteran was in 
receipt of a temporary total rating of 100 percent based on 
hospitalization in excess of 21 days for service connected 
PTSD.  Thereafter, beginning October 1, 2001, the veteran was 
assigned a 70 percent rating.  He maintains that a higher 
rating is in order.  

The evidentiary record prior to and from October 2001, does 
not demonstrate total occupational and social impairment with 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
Board is cognizant that the veteran was recently granted 
TDIU.  However, the issue of whether his PTSD symptoms are of 
such severity to warrant the assignment of a 100 percent 
schedular rating is a distinctly different matter from the 
question of unemployability.  

The objective findings from the four VA psychiatric 
examinations conducted October 2001, September 2002, and 
March 2003 and on all outpatient records from October 2001 to 
the present, do not show that his PTSD symptoms were, at any 
time, of such severity as to warrant the assignment of a 100 
percent schedular rating.  Furthermore, the veteran worked 
full-time until June 2001, at which time he was admitted to a 
VA hospital for psychiatric treatment.  He remained there 
until mid-September 2001, and was subsequently assigned a 
temporary total rating under 38 C.F.R. § 4.29.  

The medical records showed that the veteran was cooperative, 
alert, and well oriented at all times.  He expressed himself 
appropriately, and his thought processes were coherent and 
relevant.  Though his short term memory was recently reported 
to be poor and he clearly demonstrates some depression, his 
long term memory was normal and his judgment was good.  
Despite his difficulties with anger management, he is not 
shown to be a persistent danger to himself or to others.  The 
veteran denied any suicidal or homicidal ideations on 
numerous occasions, including most recently in June 2003.  
The only time he ever reported homicidal thoughts was on VA 
examination in March 2003.  However, he denied any plan.  His 
behavior has been within normal limits and he has shown no 
signs of any type of thought disorder.  

Recent treatment records from April to June 2003 showed that 
he was stable and doing well.  The veteran reported that he 
worked around his house and that he has helped work on his 
girlfriend's home as well.  Reality testing is consistently 
shown to be intact and he is in good control.  The veteran 
also reported improved relations with his immediate family 
and said that he sometimes helps his son-in-law work on his 
house.  He has reestablished a relationship with his daughter 
and his two grandchildren that he had never seen before.  In 
short, the totality of the evidence from the initial grant of 
service connection to the present does not reflect the 
severity of symptoms necessary for a total schedular rating.  
Accordingly, a 100 percent schedular rating is not justified.  

Earlier Effective Date for TDIU

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) 
and 38 C.F.R. § 3.400(o)(2) (2004), which sets forth the 
method of determining the effective date of an increased 
evaluation.  The general rule provides that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2004).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).  

VA Regulations provide that total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a) (2004).  
In a substantive appeal received on June 21, 2002, the 
veteran indicated that he was unemployable due to his PTSD.  
Although a formal application was not received until December 
2002, the Board recognizes the June 2002 statement as the 
date of claim for TDIU.  By rating action in December 2002, 
the RO assigned an increased rating to 70 percent for PTSD, 
effective from October 1, 2001.  

The veteran acknowledges, and the evidence shows that he 
worked full-time from at least 1990 until June 2001.  (See 
December 2002 application for TDIU).  The Board is cognizant 
of the discrepancy between the date the veteran reported that 
he last worked, June 1; the date provided by his employer of 
June 13; and the date assigned by Social Security, June 10, 
2001.  However, the discrepancy has no impact on the 
effective date assigned for TDIU.  That is, since a claim for 
TDIU was not received until June 21, 2002, under the above 
cited regulations, the earliest effective date for an award 
of TDIU can be no earlier than one year prior to receipt of 
claim, or June 21, 2001.  

The evidence shows that the veteran was admitted to a VA 
hospital for psychiatric treatment related to PTSD on June 
13, 2001, and that he was discharged from that facility on 
September 19, 2001.  In July 2003, the RO assigned a 
temporary total rating under 38 C.F.R. § 4.29 from June 13, 
2001 through September 2001, and granted TDIU from October 1, 
2001.  

The assignment of a temporary total rating under 38 C.F.R. 
§ 4.29 is tantamount to TDIU in that the veteran was 
considered by VA to be totally disabled and unable to work 
from the date of admission in June through September 2001.  
As the veteran was employed full-time immediately preceding 
hospitalization, a claim that he was unable to secure or 
follow a substantially gainful occupation prior to the 
effective date assigned is absurd.  Thus, the assignment of 
TDIU from October 1, 2001, is the appropriate effective date 
allowable under the applicable criteria.  38 C.F.R. 
§ 3.400(o)(2).  Consequently, the Board concludes that it has 
no alternative but to find that the veteran's claim for an 
effective date earlier than that allowable by law lacks legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  

ORDER

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from March 8, 2000, to 
March 21, 2000, and from June 1, 2000, to June 13, 2001, is 
denied  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from October 1, 2001, is denied.  

3.  Entitlement to an effective date earlier than October 1, 
2001 for the grant of a TDIU is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran is seeking service connection for a skin 
disorder.  Service medical records noted that the veteran was 
treated for a rash on the legs on the same day in September 
1968 that he underwent a separation physical examination 
which noted no skin pathology.  In May 2001, during VA 
outpatient treatment, skin lesions were noted on his legs.  
At the time, the veteran gave a history on skin lesions on 
his legs since service.  He also reported a skin rash on his 
chest.  The diagnoses were necrobiosis lipoidica diabeticorum 
(NLD) of the shins and seborrheic dermatitis of the mid-
chest.  

Although the veteran underwent a VA dermatology examination 
in January 2002, the examiner did not indicate whether the 
skin disorder present in service is related to his present 
skin conditions.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a skin disorder since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. .

2.  The veteran should be afforded a VA 
dermatology examination to determined 
whether the skin rash noted in the 
service medical records is related to the 
veteran's present skin disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Following examination of 
the veteran and a review of the claims 
folder, the physician is requested to 
indicated whether it is at least as 
likely as not that the skin rash noted in 
service is related to any present skin 
pathology.  Reasons and bases are to be 
provided for any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, and VCAA development has been 
completed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


